




Commercial Paper Dealer Agreement
4(a)(2) Program



Between:



AllianceBernstein L.P., as Issuer, and



Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Dealer



Concerning Notes to be issued pursuant to the Amended and Restated Issuing and
Paying Agency Agreement dated as of May 3, 2006 between the Issuer and Deutsche
Bank National Trust Company, as Issuing and Paying Agent



Dated as of June 1, 2015








--------------------------------------------------------------------------------






Commercial Paper Dealer Agreement
4(a)(2) Program
This agreement (the “Agreement”) sets forth the understandings between the
Issuer and the Dealer, each named on the cover page hereof, in connection with
the issuance and sale by the Issuer of its short-term promissory notes (the
“Notes”) through the Dealer. Certain terms used in this Agreement are defined in
Section 6 hereof. As between the Issuer and the Dealer, this Agreement amends
and restates the Amended and Restated Dealer Agreement, dated as of October 31,
2011, among the Issuer, the Dealer and the other parties named therein.
The Addendum to this Agreement, and any Annexes or Exhibits described in this
Agreement or such Addendum, are hereby incorporated into this Agreement and made
fully a part hereof.
1.
Offers, Sales and Resales of Notes.

1.1
While (i) the Issuer has and shall have no obligation to sell the Notes to the
Dealer or to permit the Dealer to arrange any sale of the Notes for the account
of the Issuer, and (ii) the Dealer has and shall have no obligation to purchase
the Notes from the Issuer or to arrange any sale of the Notes for the account of
the Issuer, the parties hereto agree that in any case where the Dealer purchases
Notes from the Issuer, or arranges for the sale of Notes by the Issuer, such
Notes will be purchased or sold by the Dealer in reliance on the
representations, warranties, covenants and agreements of the Issuer contained
herein or made pursuant hereto and on the terms and conditions and in the manner
provided herein.

1.2
So long as this Agreement shall remain in effect, and in addition to the
limitations contained in Section 1.7 hereof, the Issuer shall not, without the
consent of the Dealer, offer, solicit or accept offers to purchase, or sell, any
Notes except (a) in transactions with one or more dealers which may from time to
time after the date hereof become dealers with respect to the Notes by executing
with the Issuer one or more agreements which contain provisions substantially
identical to those contained in Section 1 of this Agreement, of which the Issuer
hereby undertakes to provide the Dealer prompt notice or (b) in transactions
with the other dealers listed on the Addendum hereto, which are executing
agreements with the Issuer which contain provisions substantially identical to
Section 1 of this Agreement contemporaneously herewith. In no event shall the
Issuer offer, solicit or accept offers to purchase, or sell, any Notes directly
on its own behalf in transactions with persons other than broker-dealers as
specifically permitted in this Section 1.2.

1.3
The Notes shall be in a minimum denomination of $250,000 or integral multiples
of $1,000 in excess thereof, will bear such interest rates, if interest bearing,
or will be sold at such discount from their face amounts, as shall be agreed
upon by the Dealer and the Issuer, shall have a maturity not exceeding 270 days
from the date of issuance and may have such terms as are specified in Exhibit C
hereto, the Private Placement Memorandum, a pricing supplement, or as otherwise
agreed upon by the applicable purchaser and the Issuer. The Notes shall not
contain any provision for extension, renewal or automatic “rollover.”







--------------------------------------------------------------------------------






1.4
The authentication and issuance of, and payment for, the Notes shall be effected
in accordance with the Issuing and Paying Agency Agreement, and the Notes shall
be either individual physical certificates or book-entry notes evidenced by one
or more master notes (each, a “Master Note”) registered in the name of The
Depository Trust Company (“DTC”) or its nominee, in the form or forms delivered
to the Dealer pursuant to Section 3.6 of this Agreement.

1.5
If the Issuer and the Dealer shall agree on the terms of the purchase of any
Note by the Dealer or the sale of any Note arranged by the Dealer (including,
but not limited to, agreement with respect to the date of issue, purchase price,
principal amount, maturity and interest rate or interest rate index and margin
(in the case of interest-bearing Notes) or discount thereof (in the case of
Notes issued on a discount basis), and appropriate compensation for the Dealer’s
services hereunder) pursuant to this Agreement, the Issuer shall cause such Note
to be issued and delivered in accordance with the terms of the Issuing and
Paying Agency Agreement and payment for such Note shall be made by the purchaser
thereof, either directly or through the Dealer, to the Issuing and Paying Agent,
for the account of the Issuer. Except as otherwise agreed, in the event that the
Dealer is acting as an agent and a purchaser shall either fail to accept
delivery of or make payment for a Note on the date fixed for settlement, the
Dealer shall promptly notify the Issuer, and if the Dealer has theretofore paid
the Issuer for the Note, the Issuer will promptly return such funds to the
Dealer against its return of the Note to the Issuer, in the case of a
certificated Note, and upon notice of such failure in the case of a book-entry
Note. If such failure occurred for any reason other than default by the Dealer,
the Issuer shall reimburse the Dealer on an equitable basis for the Dealer’s
loss of the use of such funds for the period such funds were credited to the
Issuer’s account.

1.6
The Dealer and the Issuer hereby establish and agree to observe the following
procedures in connection with offers, sales and subsequent resales or other
transfers of the Notes:

(a)    Offers and sales of the Notes by or through the Dealer shall be made only
to: (i) investors reasonably believed by the Dealer to be Qualified
Institutional Buyers or Institutional Accredited Investors and (ii) non-bank
fiduciaries or agents that will be purchasing Notes for one or more accounts,
each of which is reasonably believed by the Dealer to be an Institutional
Accredited Investor.
(b)    Resales and other transfers of the Notes by the holders thereof shall be
made only in accordance with the restrictions in the legend described in clause
(e) below.
(c)    No general solicitation or general advertising shall be used in
connection with the offering of the Notes. Without limiting the generality of
the foregoing, without the prior written approval of the other party hereto,
neither party shall issue any press release, make any other statement to any
member of the press






--------------------------------------------------------------------------------






making reference to the Notes, the offer or sale of the Notes or this Agreement
or place or publish any “tombstone” or other advertisement relating to the Notes
or the offer or sale thereof. To the extent permitted by applicable securities
laws, the Issuer shall (i) omit the name of the Dealer from any publicly
available filing by the Issuer that makes reference to the Notes, the offer or
sale of the Notes or this Agreement, (ii) not include a copy of this Agreement
in any such filing or as an exhibit thereto, and (iii) shall redact the Dealer’s
name and any contact or other information that could identify the Dealer from
any agreement or other information included in such filing.
(d)    No sale of Notes to any one purchaser shall be for less than $250,000
principal or face amount, and no Note shall be issued in a smaller principal or
face amount. If the purchaser is a non-bank fiduciary acting on behalf of
others, each person for whom such purchaser is acting must purchase at least
$250,000 principal or face amount of Notes.
(e)    Offers and sales of the Notes shall be subject to the restrictions
described in the legend appearing on Exhibit A hereto. A legend substantially to
the effect of such Exhibit A shall appear as part of the Private Placement
Memorandum used in connection with offers and sales of Notes hereunder, as well
as on each individual certificate representing a Note and each Master Note
representing book-entry Notes offered and sold pursuant to this Agreement.
(f)    The Dealer shall furnish or shall have furnished to each purchaser of
Notes for which it has acted as the Dealer a copy of the then-current Private
Placement Memorandum unless such purchaser has previously received a copy of the
Private Placement Memorandum as then in effect. The Private Placement Memorandum
shall expressly state that any person to whom Notes are offered shall have an
opportunity to ask questions of, and receive information from, the Issuer and
the Dealer and shall provide the names, addresses and telephone numbers of the
persons from whom information regarding the Issuer may be obtained.
(g)    The Issuer agrees, for the benefit of the Dealer and each of the holders
and prospective purchasers from time to time of the Notes that, if at any time
the Issuer shall not be subject to Section 13 or 15(d) of the Exchange Act, the
Issuer will furnish, upon request and at its expense, to the Dealer and to
holders and prospective purchasers of Notes information required by Rule
144A(d)(4)(i) in compliance with Rule 144A(d).
(h)    In the event that any Note offered or to be offered by the Dealer would
be ineligible for resale under Rule 144A, the Issuer shall immediately notify
the Dealer (by telephone, confirmed in writing) of such fact and shall promptly
prepare and deliver to the Dealer an amendment or supplement to the Private
Placement Memorandum describing the Notes that are ineligible, the reason for
such ineligibility and any other relevant information relating thereto.






--------------------------------------------------------------------------------






(i)    The Issuer represents that it is not currently issuing commercial paper
in the United States market in reliance upon the exemption provided by Section
3(a)(3) of the Securities Act. The Issuer agrees that, if it shall issue
commercial paper after the date hereof in reliance upon such exemption (a) the
proceeds from the sale of the Notes will be segregated from the proceeds of the
sale of any such commercial paper by being placed in a separate account; (b) the
Issuer will institute appropriate corporate procedures to ensure that the offers
and sales of notes issued by the Issuer pursuant to the Section 3(a)(3)
exemption are not integrated with offerings and sales of Notes hereunder; and
(c) the Issuer will comply with each of the requirements of Section 3(a)(3) of
the Securities Act in selling commercial paper or other short-term debt
securities other than the Notes in the United States.
1.7
The Issuer hereby represents and warrants to the Dealer, in connection with
offers, sales and resales of Notes, as follows:

(a)    The Issuer hereby confirms to the Dealer that (except as permitted by
Section 1.6(i)) within the preceding six months neither the Issuer nor any
person other than the Dealer, the other dealers referred to in Section 1.2
hereof or Deutsche Bank Securities Inc. acting on behalf of the Issuer has
offered or sold any Notes, or any substantially similar security of the Issuer,
to, or solicited offers to buy any such security from, any person other than the
Dealer or the other dealers referred to in Section 1.2 hereof. The Issuer also
agrees that (except as permitted by Section 1.6(i)), as long as the Notes are
being offered for sale by the Dealer and the other dealers referred to in
Section 1.2 hereof as contemplated hereby and until at least six months after
the offer of Notes hereunder has been terminated, neither the Issuer nor any
person other than the Dealer or the other dealers referred to in Section 1.2
hereof (except as contemplated by Section 1.2 hereof) will offer the Notes or
any substantially similar security of the Issuer for sale to, or solicit offers
to buy any such security from, any person other than the Dealer or the other
dealers referred to in Section 1.2 hereof, it being understood that such
agreement is made with a view to bringing the offer and sale of the Notes within
the exemption provided by Section 4(a)(2) of the Securities Act and shall
survive any termination of this Agreement. The Issuer hereby represents and
warrants that it has not taken or omitted to take, and will not take or omit to
take, any action that would cause the offering and sale of Notes hereunder to be
integrated with any other offering of securities, whether such offering is made
by the Issuer or some other party or parties.
(b)    The Issuer represents and agrees that the proceeds of the sale of the
Notes are not currently contemplated to be used for the purpose of buying,
carrying or trading securities within the meaning of Regulation T and the
interpretations thereunder by the Board of Governors of the Federal Reserve
System. In the event that the Issuer determines to use such proceeds for the
purpose of buying, carrying or trading securities, whether in connection with an
acquisition of






--------------------------------------------------------------------------------






another company or otherwise, the Issuer shall give the Dealer at least five
Business Days’ prior written notice to that effect. The Issuer shall also give
the Dealer prompt notice of the actual date that it commences to purchase
securities with the proceeds of the Notes. Thereafter, in the event that the
Dealer purchases Notes as principal and does not resell such Notes on the day of
such purchase, to the extent necessary to comply with Regulation T and the
interpretations thereunder, the Dealer will sell such Notes either (i) only to
offerees it reasonably believes to be Qualified Institutional Buyers or to
Qualified Institutional Buyers it reasonably believes are acting for other
Qualified Institutional Buyers, in each case in accordance with Rule 144A or
(ii) in a manner which would not cause a violation of Regulation T and the
interpretations thereunder.
2.
Representations and Warranties of Issuer.

The Issuer represents and warrants that:
2.1
The Issuer is a limited partnership duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation and has all the
requisite power and authority to execute, deliver and perform its obligations
under the Notes, this Agreement and the Issuing and Paying Agency Agreement.

2.2
This Agreement and the Issuing and Paying Agency Agreement have been duly
authorized, executed and delivered by the Issuer and constitute legal, valid and
binding obligations of the Issuer enforceable against the Issuer in accordance
with their terms, subject to applicable bankruptcy, insolvency and similar laws
affecting creditors’ rights generally, and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law), and except as rights to indemnity and
contribution may be limited by federal or state law.

2.3
The Notes have been duly authorized, and when issued as provided in the Issuing
and Paying Agency Agreement, will be duly and validly issued and will constitute
legal, valid and binding obligations of the Issuer enforceable against the
Issuer in accordance with their terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights generally, and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

2.4
The offer and sale of the Notes in the manner contemplated hereby do not require
registration of the Notes under the Securities Act, pursuant to the exemption
from registration contained in Section 4(a)(2) thereof, and no indenture in
respect of the Notes is required to be qualified under the Trust Indenture Act
of 1939, as amended.

2.5
The Notes will rank at least pari passu with all other unsecured and
unsubordinated indebtedness of the Issuer.







--------------------------------------------------------------------------------






2.6
No consent or action of, or filing or registration with, any governmental or
public regulatory body or authority, including the SEC, is required to
authorize, or is otherwise required on the part of the Issuer in connection with
the execution, delivery or performance of, this Agreement, the Notes or the
Issuing and Paying Agency Agreement, except as may be required by the securities
or Blue Sky laws of the various states in connection with the offer and sale of
the Notes.

2.7
Neither the execution and delivery of this Agreement and the Issuing and Paying
Agency Agreement, nor the issuance of the Notes in accordance with the Issuing
and Paying Agency Agreement, nor the fulfillment of or compliance with the terms
and provisions hereof or thereof by the Issuer, will (i) result in the creation
or imposition of any mortgage, lien, charge or encumbrance of any nature
whatsoever upon any of the properties or assets of the Issuer, which mortgage,
lien, charge or encumbrance would have a material adverse effect on the
consolidated financial position or consolidated results of operations of the
Issuer, or (ii) violate or result in a breach or a default under any of the
terms of the Issuer’s limited partnership certificate or agreement, or (iii)
violate or result in a breach or a default under any of the terms of any
contract or instrument to which the Issuer is a party or by which it or its
property is bound, or any law or regulation, or any order, writ, injunction or
decree of any court or government instrumentality, to which the Issuer is
subject or by which it or its property is bound, which violation, breach or
default might have a material adverse effect on the consolidated financial
position or consolidated results of operations of the Issuer or the ability of
the Issuer to perform its obligations under this Agreement, the Notes or the
Issuing and Paying Agency Agreement.

2.8
Other than as may be set forth or contemplated in the Company Information, there
are no legal or governmental proceedings pending to which the Issuer or any of
its subsidiaries is a party or of which any property of the Issuer or any of its
subsidiaries is the subject, which, if determined adversely to the Issuer or any
of its subsidiaries, would individually or in the aggregate have a material
adverse effect on the consolidated financial position or consolidated results of
operations of the Issuer or the ability of the Issuer to perform its obligations
under this Agreement, the Notes or the Issuing and Paying Agency Agreement; and,
to the best of the Issuer’s knowledge, no such proceedings are threatened or
contemplated by governmental authorities or threatened by others.

2.9
The Issuer is not an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

2.10
Neither the Private Placement Memorandum nor the Company Information, taken as a
whole, contains any untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.







--------------------------------------------------------------------------------






2.11
Neither the Issuer, nor any of its subsidiaries, nor, to the knowledge of the
Issuer and its subsidiaries, any director, officer, employee or agent thereof,
is an individual or entity, or is controlled by a person that is, currently the
subject of any Sanctions, nor is the Issuer or any subsidiary located, organized
or resident in a Designated Jurisdiction. The Issuer and its subsidiaries have
instituted and maintained policies and procedures designed to promote and
achieve compliance with applicable Sanctions.

2.12
The Issuer and its subsidiaries have conducted their businesses in compliance
with applicable Anti-Corruption Laws in all material respects and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

2.13
Each (a) issuance of Notes by the Issuer hereunder and (b) amendment or
supplement of the Private Placement Memorandum shall be deemed a representation
and warranty by the Issuer to the Dealer, as of the date thereof, that, both
before and after giving effect to such issuance and after giving effect to such
amendment or supplement, (i) the representations and warranties given by the
Issuer set forth in this Section 2 remain true and correct on and as of such
date as if made on and as of such date, (ii) in the case of an issuance of
Notes, the Notes being issued on such date have been duly and validly issued and
constitute legal, valid and binding obligations of the Issuer, enforceable
against the Issuer in accordance with their terms, subject to applicable
bankruptcy, insolvency and similar laws affecting creditors’ rights generally
and subject, as to enforceability, to general principles of equity (regardless
of whether enforcement is sought in a proceeding in equity or at law) and (iii)
in the case of an issuance of Notes, since the date of the most recent Private
Placement Memorandum, there has been no material adverse change in the
consolidated financial position or consolidated results of operations of the
Issuer which has not been disclosed to the Dealer in writing and (iv) the Issuer
is not in default of any of its obligations hereunder, under the Notes or the
Issuing and Paying Agency Agreement.

3.
Covenants and Agreements of Issuer.

The Issuer covenants and agrees that:
3.1
The Issuer will give the Dealer prompt notice (but in any event prior to any
subsequent issuance of Notes hereunder) of any amendment to, modification of or
waiver with respect to, the Notes or the Issuing and Paying Agency Agreement,
including a complete copy of any such amendment, modification or waiver.

3.2
The Issuer shall, whenever there shall occur any adverse change in the
consolidated financial position or consolidated results of operations of the
Issuer or any adverse development or occurrence in relation to the Issuer that,
in each case, would be material to holders of the Notes or potential holders of
the Notes (including any downgrading or receipt of any notice of intended or
potential







--------------------------------------------------------------------------------






downgrading or any review for potential change in the rating accorded any of the
Issuer’s securities by any nationally recognized statistical rating organization
which has published a rating of the Notes), promptly, and in any event prior to
any subsequent issuance of Notes hereunder, notify the Dealer (by telephone,
confirmed in writing) of such change, development or occurrence.
3.3
The Issuer, subject to compliance with any applicable confidentiality
restrictions, shall from time to time furnish to the Dealer such information as
the Dealer may reasonably request, including, without limitation, any press
releases or material provided by the Issuer to any national securities exchange
or rating agency, regarding (i) the Issuer’s operations and financial condition,
(ii) the due authorization and execution of the Notes and (iii) the Issuer’s
ability to pay the Notes as they mature.

3.4
The Issuer will take all such action as the Dealer may reasonably request to
ensure that each offer and each sale of the Notes will comply with any
applicable state Blue Sky laws; provided, however, that the Issuer shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation in any jurisdiction in which it is not so qualified or
subject itself to taxation in respect of doing business in any jurisdiction in
which it is not otherwise so subject.

3.5
The Issuer will not be in default of any of its obligations hereunder, under the
Notes or under the Issuing and Paying Agency Agreement, at any time that any of
the Notes are outstanding.

3.6
The Issuer shall not issue Notes hereunder until the Dealer shall have received
(a) an opinion of counsel to the Issuer, addressed to the Dealer, reasonably
satisfactory in form and substance to the Dealer, (b) a copy of the executed
Issuing and Paying Agency Agreement as then in effect, (c) a copy of resolutions
adopted by the Board of Directors or duly authorized committee thereof of the
general partner of the Issuer, reasonably satisfactory in form and substance to
the Dealer and certified by the Secretary or similar officer of the Issuer,
authorizing execution and delivery by the Issuer of this Agreement, the Issuing
and Paying Agency Agreement and the Notes and consummation by the Issuer of the
transactions contemplated hereby and thereby, (d) a certificate of the
secretary, assistant secretary or other designated officer of the Issuer
certifying as to (i) the Issuer’s organizational documents, and attaching true,
correct and complete copies thereof, (ii) the Issuer’s representations and
warranties being true and correct in all material respects, and (iii) the
incumbency of the officers of the Issuer authorized to execute and deliver this
Agreement, the Issuing and Paying Agency Agreement and the Notes, and take other
action on behalf of the Issuer in connection with the transactions contemplated
thereby, (e) prior to the issuance of any book-entry Notes represented by a
master note registered in the name of DTC or its nominee, a copy of the executed
Letter of Representations among the Issuer,







--------------------------------------------------------------------------------






the Issuing and Paying Agent and DTC and of the executed master note, (f) prior
to the issuance of any Notes in physical form, a copy of such form (unless
attached to this Agreement or the Issuing and Paying Agency Agreement), and (g)
such other certificates, opinions, letters and documents as the Dealer shall
have reasonably requested.
3.7
The Issuer shall reimburse the Dealer for all of the Dealer’s documented
out-of-pocket expenses related to this Agreement, including expenses incurred in
connection with its preparation and negotiation, and the transactions
contemplated hereby (including, but not limited to, the printing and
distribution of the Private Placement Memorandum), and, if applicable, for the
reasonable fees and documented out-of-pocket expenses of the Dealer’s counsel.

3.8
The Issuer shall not file a Form D (as referenced in Rule 503 under the
Securities Act) at any time in respect of the offer or sale of the Notes.

3.9
The Issuer shall not, and shall not permit its subsidiaries to, use the proceeds
of any Notes for the purpose of funding any activities of or business with any
individual or entity, or in any Designated Jurisdiction, in any manner that
would result in the violation of Sanctions, or in any other manner that will
result in a violation of any Sanctions by any party hereto.

3.10
The Issuer shall not use the proceeds of any Notes for the purpose of breaching
the United States Foreign Corrupt Practices Act of 1977, the UK Bribery Act
2010, or other similar legislation in other jurisdictions.

4.
Disclosure.

4.1
The Private Placement Memorandum and its contents (other than the Dealer
Information) shall be the sole responsibility of the Issuer. The Private
Placement Memorandum shall contain a statement expressly offering an opportunity
for each prospective purchaser to ask questions of, and receive answers from,
the Issuer concerning the offering of Notes and to obtain relevant additional
information which the Issuer possesses or can acquire without unreasonable
effort or expense.

4.2
The Issuer agrees to promptly furnish the Dealer the Company Information as it
becomes available; provided, however, that so long as such Company Information
is available on the Issuer’s website, such information shall be deemed to have
been furnished when such information first becomes available on the Issuer’s
website.

4.3
(a) The Issuer further agrees to notify the Dealer promptly upon the occurrence
of any event relating to or affecting the Issuer that would cause the Company
Information then in existence, taken as a whole, to include an untrue statement
of a material fact or to omit to state a material fact necessary in order to
make the







--------------------------------------------------------------------------------






statements contained therein, in light of the circumstances under which they are
made, not misleading.
(b)    In the event that the Issuer gives the Dealer notice pursuant to Section
4.3(a) and (i) the Issuer is selling Notes in accordance with Section 1, (ii)
the Dealer notifies the Issuer that it then has Notes it is holding in inventory
or (iii) any Notes are otherwise outstanding, the Issuer agrees promptly to
supplement or amend the Private Placement Memorandum so that the Private
Placement Memorandum, as amended or supplemented, shall not contain an untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading, and the Issuer shall make such supplement or
amendment available to the Dealer.
(c)    In the event that (i) the Issuer gives the Dealer notice pursuant to
Section 4.3(a), (ii) (A) the Issuer is selling Notes in accordance with Section
1, (B) the Dealer does not notify the Issuer that it is then holding Notes in
inventory and (C) no Notes are otherwise outstanding, and (iii) the Issuer
chooses not to promptly amend or supplement the Private Placement Memorandum in
the manner described in clause (b) above, then all solicitations and sales of
Notes shall be suspended until such time as the Issuer has so amended or
supplemented the Private Placement Memorandum, and made such amendment or
supplement available to the Dealer.
(d)    Without limiting the generality of Section 4.3(a), to the extent that the
Private Placement Memorandum sets forth financial information of the Issuer
(other than financial information included in a report described in clause (i)
of the definition of “Company Information” that (i) is incorporated by reference
in the Private Placement Memorandum or (ii) the Private Placement Memorandum
expressly states is being made available to holders and prospective purchasers
of the Notes but is not otherwise set forth therein), the Issuer shall review,
amend and supplement the Private Placement Memorandum on a periodic basis, but
no less than at least once annually, to incorporate current financial
information of the Issuer to the extent necessary to ensure that the information
provided in the Private Placement Memorandum is accurate and complete.
5.
Indemnification and Contribution.

5.1
The Issuer will indemnify and hold harmless the Dealer, each individual,
corporation, partnership, trust, association or other entity controlling the
Dealer, any affiliate of the Dealer or any such controlling entity and their
respective directors, officers, employees, partners, incorporators,
shareholders, servants, trustees and agents (hereinafter the “Indemnitees”)
against any and all liabilities, penalties, suits, causes of action, losses,
damages, claims, costs and expenses (including, without limitation, fees and
disbursements of counsel) or judgments of whatever kind or nature (each a
“Claim”), imposed upon, incurred by or asserted







--------------------------------------------------------------------------------






against the Indemnitees arising out of or based upon (i) any allegation that the
Private Placement Memorandum, the Company Information or any information
provided by the Issuer to the Dealer included (as of any relevant time) or
includes an untrue statement of a material fact or omitted (as of any relevant
time) or omits to state any material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading or (ii) the breach by the Issuer of any agreement, covenant or
representation made in or pursuant to this Agreement. This indemnification shall
not apply to the extent that the Claim arises out of or is based upon Dealer
Information.
5.2
Provisions relating to claims made for indemnification under this Section 5 are
set forth in Exhibit B to this Agreement.

5.3
In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in this Section 5 is held to be
unavailable or insufficient to hold harmless the Indemnitees, although
applicable in accordance with the terms of this Section 5, the Issuer shall
contribute to the aggregate costs incurred by the Dealer in connection with any
Claim in the proportion of the respective economic interests of the Issuer and
the Dealer; provided, however, that such contribution by the Issuer shall be in
an amount such that the aggregate costs incurred by the Dealer do not exceed the
aggregate of the commissions and fees earned by the Dealer hereunder with
respect to the issue or issues of Notes to which such Claim relates. The
respective economic interests shall be calculated by reference to the aggregate
proceeds to the Issuer of the Notes issued hereunder and the aggregate
commissions and fees earned by the Dealer hereunder.

6.
Definitions.

6.1
“Anti-Corruption Laws” shall mean all laws, rules and regulations of any
jurisdiction applicable to the Issuer or any of its subsidiaries from time to
time concerning or relating to money laundering, bribery or corruption.

6.2
“Business Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday
which is not a day on which banking institutions in New York are generally
authorized or obligated by law or executive order to close.

6.3
“Claim” shall have the meaning set forth in Section 5.1.

6.4
“Company Information” at any given time shall mean the Private Placement
Memorandum together with, to the extent applicable, (i) the Issuer’s most recent
report on Form 10-K filed with the SEC and each report on Form 10-Q or 8-K filed
by the Issuer with the SEC since the most recent Form 10-K, (ii) the Issuer’s
most recent annual audited financial statements and each interim financial
statement or report prepared subsequent thereto, if not included in item (i)
above, (iii) the Issuer’s other publicly available recent reports, including,
but not limited to, any publicly available filings or reports provided to its
unitholders, (iv) any







--------------------------------------------------------------------------------






other information or disclosure prepared pursuant to Section 4.3 hereof and (v)
any information prepared or approved by the Issuer for dissemination to
investors or potential investors in the Notes.
6.5
“Current Issuing and Paying Agent” shall have the meaning set forth in Section
7.9(i).

6.6
“Dealer Information” shall mean material concerning the Dealer provided by the
Dealer in writing expressly for inclusion in the Private Placement Memorandum.

6.7
“Designated Jurisdiction” shall mean any country or territory to the extent that
such country or territory itself is the subject of any Sanction (at the date
hereof, Cuba, Iran, North Korea, Sudan and Syria).

6.8
“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

6.9
“Indemnitee” shall have the meaning set forth in Section 5.1.

6.10
“Institutional Accredited Investor” shall mean an institutional investor that is
an accredited investor within the meaning of Rule 501 under the Securities Act
and that has such knowledge and experience in financial and business matters
that it is capable of evaluating and bearing the economic risk of an investment
in the Notes, including, but not limited to, a bank, as defined in Section
3(a)(2) of the Securities Act, or a savings and loan association or other
institution, as defined in Section 3(a)(5)(A) of the Securities Act, whether
acting in its individual or fiduciary capacity.

6.11
“Issuing and Paying Agency Agreement” shall mean the issuing and paying agency
agreement described on the cover page of this Agreement, or any replacement
thereof, as such agreement may be amended or supplemented from time to time.

6.12
“Issuing and Paying Agent” shall mean the party designated as such on the cover
page of this Agreement, or any successor thereto or replacement thereof, as
issuing and paying agent under the Issuing and Paying Agency Agreement.

6.13
“Non-bank fiduciary or agent” shall mean a fiduciary or agent other than (a) a
bank, as defined in Section 3(a)(2) of the Securities Act, or (b) a savings and
loan association, as defined in Section 3(a)(5)(A) of the Securities Act.

6.14
“Outstanding Notes” shall have the meaning set forth in Section 7.9(ii).

6.15
“Private Placement Memorandum” shall mean offering materials prepared in
accordance with Section 4 (including materials referred to therein or
incorporated by reference therein, if any) provided to purchasers and
prospective purchasers of the Notes, and shall include amendments and
supplements thereto which may be







--------------------------------------------------------------------------------






prepared from time to time in accordance with this Agreement (other than any
amendment or supplement that has been completely superseded by a later amendment
or supplement).
6.16
“Qualified Institutional Buyer” shall have the meaning assigned to that term in
Rule 144A under the Securities Act.

6.17
“Replacement” shall have the meaning set forth in Section 7.9(i).

6.18
“Replacement Issuing and Paying Agent” shall have the meaning set forth in
Section 7.9(i).

6.19
“Replacement Issuing and Paying Agency Agreement” shall have the meaning set
forth in Section 7.9(i).

6.20
“Rule 144A” shall mean Rule 144A under the Securities Act.

6.21
“Sanction(s)” shall mean, with respect to any person, any sanction administered
or enforced by the United States Government (including without limitation, the
Office of Foreign Assets Control of the United States Department of the
Treasury), the United Nations Security Council, the European Union or Her
Majesty’s Treasury to the extent applicable to such person.

6.22
“SEC” shall mean the U.S. Securities and Exchange Commission.

6.23
“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

7.
General

7.1
Unless otherwise expressly provided herein, all notices under this Agreement to
parties hereto shall be in writing and shall be effective when received at the
address of the respective party set forth in the Addendum to this Agreement.

7.2
This Agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to its conflict of laws provisions.

7.3
(a) The Issuer and the Dealer agree that any suit, action or proceeding brought
by the Issuer against the Dealer or by the Dealer against the Issuer in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes shall be brought solely in the United States federal courts
located in the Borough of Manhattan or the courts of the State of New York
located in the Borough of Manhattan. EACH OF THE DEALER AND THE ISSUER WAIVES
ITS RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.







--------------------------------------------------------------------------------






(b)    Each party hereto hereby irrevocably accepts and submits to the
non-exclusive jurisdiction of each of the aforesaid courts in personam,
generally and unconditionally, for itself and in respect of its properties,
assets and revenues, with respect to any suit, action or proceeding in
connection with or arising out of this Agreement or the Notes or the offer and
sale of the Notes.
7.4
This Agreement may be terminated, at any time, by the Issuer, upon thirty days’
prior notice to such effect to the Dealer, or by the Dealer upon thirty days’
prior notice to such effect to the Issuer. Any such termination, however, shall
not affect the obligations of the Issuer under Sections 3.7, 5 and 7.3 hereof or
the respective representations, warranties, agreements, covenants, rights or
responsibilities of the parties made or arising prior to the termination of this
Agreement.

7.5
This Agreement is not assignable by either party hereto without the written
consent of the other party; provided, however, that, the Dealer may assign its
rights and obligations under this Agreement to any affiliate of the Dealer. The
Dealer agrees to notify the Issuer of any such assignment promptly in writing
and will use its reasonable best efforts to do so prior to the assignment taking
effect.

7.6
This Agreement may be signed in any number of counterparts, each of which shall
be an original, with the same effect as if the signatures thereto and hereto
were upon the same instrument.

7.7
This Agreement is for the exclusive benefit of the parties hereto, and their
respective permitted successors and assigns hereunder, and shall not be deemed
to give any legal or equitable right, remedy or claim to any other person
whatsoever.

7.8
The Issuer acknowledges and agrees that (i) purchases and sales, or placements,
of the Notes pursuant to this Agreement, including the determination of any
prices for the Notes and Dealer compensation, are arm’s-length commercial
transactions between the Issuer and the Dealer, (ii) in connection therewith and
with the process leading to such transactions, the Dealer is acting solely as a
principal and not the agent (except to the extent explicitly set forth herein)
or fiduciary of the Issuer or any of its affiliates, (iii) the Dealer has not
assumed an advisory or fiduciary responsibility in favor of the Issuer or any of
its affiliates with respect to the offering contemplated hereby or the process
leading thereto (irrespective of whether the Dealer has advised or is currently
advising the Issuer or any of its affiliates on other matters) or any other
obligation to the Issuer or any of its affiliates except the obligations
expressly set forth in this Agreement, (iv) the Issuer is capable of evaluating
and understanding and understands and accepts the terms, risks and conditions of
the transactions contemplated by this Agreement, (v) the Dealer and its
affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Issuer and that the Dealer has no
obligation to disclose any of those interests by virtue of any advisory or
fiduciary relationship, (vi) the Dealer has not provided any legal, accounting,
regulatory or tax advice with respect to the transactions contemplated hereby,
and (vii) the







--------------------------------------------------------------------------------






Issuer has consulted its own legal and financial advisors to the extent it
deemed appropriate. The Issuer agrees that it will not claim that the Dealer has
rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Issuer in connection with such transactions or the process
leading thereto. Any review by the Dealer of the Issuer, the transactions
contemplated hereby or other matters relating to such transactions shall be
performed solely for the benefit of the Dealer and shall not be on behalf of the
Issuer. This Agreement supersedes all prior agreements and understandings
(whether written or oral) between the Issuer and the Dealer with respect to the
subject matter hereof. The Issuer hereby waives and releases, to the fullest
extent permitted by law, any claims the Issuer may have against the Dealer with
respect to any breach or alleged breach of fiduciary duty.
7.9
(i) The parties hereto agree that the Issuer may, in accordance with the terms
of this Section 7.9, from time to time replace the party which is then acting as
Issuing and Paying Agent (the “Current Issuing and Paying Agent”) with another
party (such other party, the “Replacement Issuing and Paying Agent”), and enter
into an agreement with the Replacement Issuing and Paying Agent covering the
provision of issuing and paying agency functions in respect of the Notes by the
Replacement Issuing and Paying Agent (the “Replacement Issuing and Paying Agency
Agreement”) (any such replacement, a “Replacement”).

(ii) From and after the effective date of any Replacement, (A) to the extent
that the Issuing and Paying Agency Agreement provides that the Current Issuing
and Paying Agent will continue to act in respect of Notes outstanding as of the
effective date of such Replacement (the “Outstanding Notes”), then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Current
Issuing and Paying Agent, in respect of the Outstanding Notes, and the
Replacement Issuing and Paying Agent, in respect of Notes issued on or after the
Replacement, (ii) all references to the “Issuing and Paying Agent” hereunder
shall be deemed to refer to the Current Issuing and Paying Agent in respect of
the Outstanding Notes, and the Replacement Issuing and Paying Agent in respect
of Notes issued on or after the Replacement, and (iii) all references to the
“Issuing and Paying Agency Agreement” hereunder shall be deemed to refer to the
existing Issuing and Paying Agency Agreement, in respect of the Outstanding
Notes, and the Replacement Issuing and Paying Agency Agreement, in respect of
Notes issued on or after the Replacement; and (B) to the extent that the Issuing
and Paying Agency Agreement does not provide that the Current Issuing and Paying
Agent will continue to act in respect of the Outstanding Notes, then (i) the
“Issuing and Paying Agent” for the Notes shall be deemed to be the Replacement
Issuing and Paying Agent, (ii) all references to the “Issuing and Paying Agent”
hereunder shall be deemed to refer to the Replacement Issuing and Paying Agent,
and (iii) all references to the “Issuing and Paying Agency Agreement” hereunder
shall be deemed to refer to the Replacement Issuing and Paying Agency Agreement.






--------------------------------------------------------------------------------






(iii) From and after the effective date of any Replacement, the Issuer shall not
issue any Notes hereunder unless and until the Dealer shall have received: (a) a
copy of the executed Replacement Issuing and Paying Agency Agreement, (b) a copy
of the executed Letter of Representations among the Issuer, the Replacement
Issuing and Paying Agent and DTC, (c) a copy of the executed Master Note
authenticated by the Replacement Issuing and Paying Agent and registered in the
name of DTC or its nominee, (d) an amendment or supplement to the Private
Placement Memorandum describing the Replacement Issuing and Paying Agent as the
Issuing and Paying Agent for the Notes, and reflecting any other changes thereto
necessary in light of the Replacement so that the Private Placement Memorandum,
as amended or supplemented, satisfies the requirements of this Agreement, and
(e) a legal opinion of counsel to the Issuer, addressed to the Dealer, in form
and substance reasonably satisfactory to the Dealer, as to (x) the due
authorization, delivery, validity and enforceability of Notes issued pursuant to
the Replacement Issuing and Paying Agency Agreement, and (y) such other matters
as the Dealer may reasonably request.






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
AllianceBernstein L.P., as Issuer
Credit Suisse Securities (USA) LLC, as Dealer



By: /s/ Raymond Carli                By: /s/ Robert J. Little                


Name: Raymond Carli                Name: Robert J. Little                


Title: SVP and Treasurer                Title: Managing Director            






--------------------------------------------------------------------------------






Addendum
The following additional clauses shall apply to the Agreement and be deemed a
part thereof.
1.
The other dealers referred to in clause (b) of Section 1.2 of the Agreement are
Citigroup Global Markets Inc. and Credit Suisse securities (USA) LLC.

2.
The addresses of the respective parties for purposes of notices under Section
7.1 are as follows:

For the Issuer:
Address: AllianceBernstein L.P., One North Lexington Avenue, White Plains NY
10601
Attention: Treasury Department
Telephone number: (212) 823-3322
Fax number: (646) 452-9270
For the Dealer:
Address: Merrill Lynch, Pierce, Fenner & Smith Incorporated, Short Term Fixed
Income Organization, One Brant Park, 8th Floor, New York, NY 10036
Attention: Robert Little
Telephone number: (646) 855-9781
Fax number: (404) 720-1652
.    






--------------------------------------------------------------------------------






 
Exhibit A
Form of Legend for Private Placement Memorandum and Notes
THE NOTES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR ANY OTHER APPLICABLE SECURITIES LAW, AND OFFERS AND SALES
THEREOF MAY BE MADE ONLY IN COMPLIANCE WITH AN APPLICABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS.
BY ITS ACCEPTANCE OF A NOTE, THE PURCHASER WILL BE DEEMED TO REPRESENT THAT (I)
IT HAS BEEN AFFORDED AN OPPORTUNITY TO INVESTIGATE MATTERS RELATING TO
ALLIANCEBERNSTEIN L.P. (THE “ISSUER”) AND THE NOTES, (II) IT IS NOT ACQUIRING
SUCH NOTE WITH A VIEW TO ANY DISTRIBUTION THEREOF AND (III) IT IS EITHER (A)(1)
AN INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED INVESTOR WITHIN THE MEANING OF
RULE 501(a) UNDER THE ACT (AN “INSTITUTIONAL ACCREDITED INVESTOR”) AND (2)(i)
PURCHASING NOTES FOR ITS OWN ACCOUNT, (ii) A BANK (AS DEFINED IN SECTION 3(a)(2)
OF THE ACT) OR A SAVINGS AND LOAN ASSOCIATION OR OTHER INSTITUTION (AS DEFINED
IN SECTION 3(a)(5)(A) OF THE ACT) ACTING IN ITS INDIVIDUAL OR FIDUCIARY CAPACITY
OR (iii) A FIDUCIARY OR AGENT (OTHER THAN A U.S. BANK OR SAVINGS AND LOAN
ASSOCIATION OR OTHER SUCH INSTITUTION) PURCHASING NOTES FOR ONE OR MORE ACCOUNTS
EACH OF WHICH ACCOUNTS IS SUCH AN INSTITUTIONAL ACCREDITED INVESTOR; OR (B) A
QUALIFIED INSTITUTIONAL BUYER (“QIB”) WITHIN THE MEANING OF RULE 144A UNDER THE
ACT THAT IS ACQUIRING NOTES FOR ITS OWN ACCOUNT OR FOR ONE OR MORE ACCOUNTS,
EACH OF WHICH ACCOUNTS IS A QIB; AND THE PURCHASER ACKNOWLEDGES THAT IT IS AWARE
THAT THE SELLER MAY RELY UPON THE EXEMPTION FROM THE REGISTRATION PROVISIONS OF
SECTION 5 OF THE ACT PROVIDED BY RULE 144A. BY ITS ACCEPTANCE OF A NOTE, THE
PURCHASER THEREOF SHALL ALSO BE DEEMED TO AGREE THAT ANY RESALE OR OTHER
TRANSFER THEREOF WILL BE MADE ONLY (A) IN A TRANSACTION EXEMPT FROM REGISTRATION
UNDER THE ACT, EITHER (1) TO THE ISSUER OR TO A PLACEMENT AGENT DESIGNATED BY
THE ISSUER AS A PLACEMENT AGENT FOR THE NOTES (COLLECTIVELY, THE “PLACEMENT
AGENTS”), NONE OF WHICH SHALL HAVE ANY OBLIGATION TO ACQUIRE SUCH NOTE, (2)
THROUGH A PLACEMENT AGENT TO AN INSTITUTIONAL ACCREDITED INVESTOR OR A QIB, OR
(3) TO A QIB IN A TRANSACTION THAT MEETS THE REQUIREMENTS OF RULE 144A AND (B)
IN MINIMUM AMOUNTS OF $250,000.






--------------------------------------------------------------------------------






Exhibit B
Further Provisions Relating to Indemnification
(a)
The Issuer agrees to reimburse each Indemnitee for all expenses (including
reasonable fees and disbursements of internal and external counsel) as they are
incurred by it in connection with investigating or defending any loss, claim,
damage, liability or action in respect of which indemnification may be sought
under Section 5 of the Agreement (whether or not it is a party to any such
proceedings).

(b)
Promptly after receipt by an Indemnitee of notice of the existence of a Claim,
such Indemnitee will, if a claim in respect thereof is to be made against the
Issuer, notify the Issuer in writing of the existence thereof; provided that (i)
the omission so to notify the Issuer will not relieve the Issuer from any
liability which it may have hereunder unless and except to the extent it did not
otherwise learn of such Claim and such failure results in the forfeiture by the
Issuer of substantial rights and defenses, and (ii) the omission so to notify
the Issuer will not relieve it from liability which it may have to an Indemnitee
otherwise than on account of this indemnity agreement. In case any such Claim is
made against any Indemnitee and it notifies the Issuer of the existence thereof,
the Issuer will be entitled to participate therein, and to the extent that it
may elect by written notice delivered to the Indemnitee, to assume the defense
thereof, with counsel reasonably satisfactory to such Indemnitee; provided that
if the defendants in any such Claim include both the Indemnitee and the Issuer,
and the Indemnitee shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Issuer, the Issuer shall not have the right to direct the defense of such Claim
on behalf of such Indemnitee, and the Indemnitee shall have the right to select
separate counsel to assert such legal defenses on behalf of such Indemnitee.
Upon receipt of notice from the Issuer to such Indemnitee of the Issuer’s
election so to assume the defense of such Claim and approval by the Indemnitee
of counsel, the Issuer will not be liable to such Indemnitee for expenses
incurred thereafter by the Indemnitee in connection with the defense thereof
(other than reasonable costs of investigation) unless (i) the Indemnitee shall
have employed separate counsel in connection with the assertion of legal
defenses in accordance with the proviso to the next preceding sentence (it being
understood, however, that the Issuer shall not be liable for the expenses of
more than one separate counsel (in addition to any local counsel in the
jurisdiction in which any Claim is brought), approved by the Dealer,
representing the Indemnitee who is party to such Claim), (ii) the Issuer shall
not have employed counsel reasonably satisfactory to the Indemnitee to represent
the Indemnitee within a reasonable time after notice of existence of the Claim
or (iii) the Issuer has authorized in writing the employment of counsel for the
Indemnitee. The indemnity, reimbursement and contribution obligations of the
Issuer hereunder shall be in addition to any other liability the Issuer may
otherwise have to an Indemnitee and shall be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Issuer and any Indemnitee. The Issuer agrees that without the Dealer’s prior
written consent, it will not settle, compromise or consent to the entry of any
judgment in any Claim in respect of which indemnification may be







--------------------------------------------------------------------------------






sought under the indemnification provision of the Agreement (whether or not the
Dealer or any other Indemnitee is an actual or potential party to such Claim),
unless such settlement, compromise or consent (i) includes an unconditional
release of each Indemnitee from all liability arising out of such Claim and (ii)
does not include a statement as to or an admission of fault, culpability or
failure to act, by or on behalf of any Indemnitee.






--------------------------------------------------------------------------------






Exhibit C
Statement of Terms for Interest – Bearing Commercial Paper Notes of
AllianceBernstein L.P.
THE PROVISIONS SET FORTH BELOW ARE QUALIFIED TO THE EXTENT APPLICABLE BY THE
TRANSACTION SPECIFIC [PRICING] [PRIVATE PLACEMENT MEMORANDUM] SUPPLEMENT (THE
“SUPPLEMENT”) (IF ANY) SENT TO EACH PURCHASER AT THE TIME OF THE TRANSACTION.
1. General. (a) The obligations of the Issuer to which these terms apply (each a
“Note”) are represented by one or more Master Notes (each, a “Master Note”)
issued in the name of (or of a nominee for) The Depository Trust Company
(“DTC”), which Master Note includes the terms and provisions for the Issuer’s
Interest-Bearing Commercial Paper Notes that are set forth in this Statement of
Terms, since this Statement of Terms constitutes an integral part of the
Underlying Records as defined and referred to in the Master Note.
(b) “Business Day” means any day other than a Saturday or Sunday that is neither
a legal holiday nor a day on which banking institutions are authorized or
required by law, executive order or regulation to be closed in New York City
and, with respect to LIBOR Notes (as defined below) is also a London Business
Day. “London Business Day” means, a day, other than a Saturday or Sunday, on
which dealings in deposits in U.S. dollars are transacted in the London
interbank market.
2. Interest. (a) Each Note will bear interest at a fixed rate (a “Fixed Rate
Note”) or at a floating rate (a “Floating Rate Note”).
(b) The Supplement sent to each holder of such Note will describe the following
terms: (i) whether such Note is a Fixed Rate Note or a Floating Rate Note and
whether such Note is an Original Issue Discount Note (as defined below); (ii)
the date on which such Note will be issued (the “Issue Date”); (iii) the Stated
Maturity Date (as defined below); (iv) if such Note is a Fixed Rate Note, the
rate per annum at which such Note will bear interest, if any, and the Interest
Payment Dates; (v) if such Note is a Floating Rate Note, the Base Rate, the
Index Maturity, the Interest Reset Dates, the Interest Payment Dates and the
Spread and/or Spread Multiplier, if any (all as defined below), and any other
terms relating to the particular method of calculating the interest rate for
such Note; and (vi) any other terms applicable specifically to such Note.
“Original Issue Discount Note” means a Note which has a stated redemption price
at the Stated Maturity Date that exceeds its Issue Price by more than a
specified de minimis amount and which the Supplement indicates will be an
“Original Issue Discount Note”.
(c) Each Fixed Rate Note will bear interest from its Issue Date at the rate per
annum specified in the Supplement until the principal amount thereof is paid or
made available for payment. Interest on each Fixed Rate Note will be payable on
the dates specified in the Supplement (each an “Interest Payment Date” for a
Fixed Rate Note) and on the






--------------------------------------------------------------------------------






Maturity Date (as defined below). Interest on Fixed Rate Notes will be computed
on the basis of a 360-day year of twelve 30-day months.
If any Interest Payment Date or the Maturity Date of a Fixed Rate Note falls on
a day that is not a Business Day, the required payment of principal, premium, if
any, and/or interest will be payable on the next succeeding Business Day, and no
additional interest will accrue in respect of the payment made on that next
succeeding Business Day.
(d) The interest rate on each Floating Rate Note for each Interest Reset Period
(as defined below) will be determined by reference to an interest rate basis (a
“Base Rate”) plus or minus a number of basis points (one basis point equals
one-hundredth of a percentage point) (the “Spread”), if any, and/or multiplied
by a certain percentage (the “Spread Multiplier”), if any, until the principal
thereof is paid or made available for payment. The Supplement will designate
which of the following Base Rates is applicable to the related Floating Rate
Note: (a) the CD Rate (a “CD Rate Note”), (b) the Commercial Paper Rate (a
“Commercial Paper Rate Note”), (c) the Federal Funds Rate (a “Federal Funds Rate
Note”), (d) LIBOR (a “LIBOR Note”), (e) the Prime Rate (a “Prime Rate Note”),
(f) the Treasury Rate (a “Treasury Rate Note”) or (g) such other Base Rate as
may be specified in such Supplement.
The rate of interest on each Floating Rate Note will be reset daily, weekly,
monthly, quarterly or semi-annually (the “Interest Reset Period”). The date or
dates on which interest will be reset (each an “Interest Reset Date”) will be,
unless otherwise specified in the Supplement, in the case of Floating Rate Notes
which reset daily, each Business Day, in the case of Floating Rate Notes (other
than Treasury Rate Notes) that reset weekly, the Wednesday of each week; in the
case of Treasury Rate Notes that reset weekly, the Tuesday of each week; in the
case of Floating Rate Notes that reset monthly, the third Wednesday of each
month; in the case of Floating Rate Notes that reset quarterly, the third
Wednesday of March, June, September and December; and in the case of Floating
Rate Notes that reset semiannually, the third Wednesday of the two months
specified in the Supplement. If any Interest Reset Date for any Floating Rate
Note is not a Business Day, such Interest Reset Date will be postponed to the
next day that is a Business Day, except that in the case of a LIBOR Note, if
such Business Day is in the next succeeding calendar month, such Interest Reset
Date shall be the immediately preceding Business Day. Interest on each Floating
Rate Note will be payable monthly, quarterly or semiannually (the “Interest
Payment Period”) and on the Maturity Date. Unless otherwise specified in the
Supplement, and except as provided below, the date or dates on which interest
will be payable (each an “Interest Payment Date” for a Floating Rate Note) will
be, in the case of Floating Rate Notes with a monthly Interest Payment Period,
on the third Wednesday of each month; in the case of Floating Rate Notes with a
quarterly Interest Payment Period, on the third Wednesday of March, June,
September and December; and in the case of Floating Rate Notes with a semiannual
Interest Payment Period, on the third Wednesday of the two months specified in
the Supplement. In addition, the Maturity Date will also be an Interest Payment
Date.






--------------------------------------------------------------------------------






If any Interest Payment Date for any Floating Rate Note (other than an Interest
Payment Date occurring on the Maturity Date) would otherwise be a day that is
not a Business Day, such Interest Payment Date shall be postponed to the next
day that is a Business Day, except that in the case of a LIBOR Note, if such
Business Day is in the next succeeding calendar month, such Interest Payment
Date shall be the immediately preceding Business Day. If the Maturity Date of a
Floating Rate Note falls on a day that is not a Business Day, the payment of
principal and interest will be made on the next succeeding Business Day, and no
interest on such payment shall accrue for the period from and after such
maturity.
Interest payments on each Interest Payment Date for Floating Rate Notes will
include accrued interest from and including the Issue Date or from and including
the last date in respect of which interest has been paid, as the case may be,
to, but excluding, such Interest Payment Date. On the Maturity Date, the
interest payable on a Floating Rate Note will include interest accrued to, but
excluding, the Maturity Date. Accrued interest will be calculated by multiplying
the principal amount of a Floating Rate Note by an accrued interest factor. This
accrued interest factor will be computed by adding the interest factors
calculated for each day in the period for which accrued interest is being
calculated. The interest factor (expressed as a decimal) for each such day will
be computed by dividing the interest rate applicable to such day by 360, in the
cases where the Base Rate is the CD Rate, Commercial Paper Rate, Federal Funds
Rate, LIBOR or Prime Rate, or by the actual number of days in the year, in the
case where the Base Rate is the Treasury Rate. The interest rate in effect on
each day will be (i) if such day is an Interest Reset Date, the interest rate
with respect to the Interest Determination Date (as defined below) pertaining to
such Interest Reset Date, or (ii) if such day is not an Interest Reset Date, the
interest rate with respect to the Interest Determination Date pertaining to the
next preceding Interest Reset Date, subject in either case to any adjustment by
a Spread and/or a Spread Multiplier.
The “Interest Determination Date” where the Base Rate is the CD Rate or the
Commercial Paper Rate will be the second Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is the Federal
Funds Rate or the Prime Rate will be the Business Day next preceding an Interest
Reset Date. The Interest Determination Date where the Base Rate is LIBOR will be
the second London Business Day next preceding an Interest Reset Date. The
Interest Determination Date where the Base Rate is the Treasury Rate will be the
day of the week in which such Interest Reset Date falls when Treasury Bills are
normally auctioned. Treasury Bills are normally sold at auction on Monday of
each week, unless that day is a legal holiday, in which case the auction is held
on the following Tuesday or the preceding Friday. If an auction is so held on
the preceding Friday, such Friday will be the Interest Determination Date
pertaining to the Interest Reset Date occurring in the next succeeding week.
The “Index Maturity” is the period to maturity of the instrument or obligation
from which the applicable Base Rate is calculated.






--------------------------------------------------------------------------------






The “Calculation Date,” where applicable, shall be the earlier of (i) the tenth
calendar day following the applicable Interest Determination Date or (ii) the
Business Day preceding the applicable Interest Payment Date or Maturity Date.
All times referred to herein reflect New York City time, unless otherwise
specified.
The Issuer shall specify in writing to the Issuing and Paying Agent which party
will be the calculation agent (the “Calculation Agent”) with respect to the
Floating Rate Notes. The Calculation Agent will provide the interest rate then
in effect and, if determined, the interest rate which will become effective on
the next Interest Reset Date with respect to such Floating Rate Note to the
Issuing and Paying Agent as soon as the interest rate with respect to such
Floating Rate Note has been determined and as soon as practicable after any
change in such interest rate.
All percentages resulting from any calculation on Floating Rate Notes will be
rounded to the nearest one hundred-thousandth of a percentage point, with
five-one millionths of a percentage point rounded upwards. For example,
9.876545% (or .09876545) would be rounded to 9.87655% (or .0987655). All dollar
amounts used in or resulting from any calculation on Floating Rate Notes will be
rounded, in the case of U.S. dollars, to the nearest cent or, in the case of a
foreign currency, to the nearest unit (with one-half cent or unit being rounded
upwards).
CD Rate Notes
“CD Rate” means the rate on any Interest Determination Date for negotiable
certificates of deposit having the Index Maturity as published by the Board of
Governors of the Federal Reserve System (the “FRB”) in “Statistical Release
H.15(519), Selected Interest Rates” or any successor publication of the FRB
(“H.15(519)”) under the heading “CDs (Secondary Market)”.
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, the CD Rate will be the rate on such Interest Determination Date set forth
in the daily update of H.15(519), available through the world wide website of
the FRB at http://www.federalreserve.gov/releases/h15/Update, or any successor
site or publication or other recognized electronic source used for the purpose
of displaying the applicable rate (“H.15 Daily Update”) under the caption “CDs
(Secondary Market)”.
If such rate is not published in either H.15(519) or H.15 Daily Update by 3:00
p.m. on the Calculation Date, the Calculation Agent will determine the CD Rate
to be the arithmetic mean of the secondary market offered rates as of 10:00 a.m.
on such Interest Determination Date of three leading nonbank dealers1 in
negotiable U.S. dollar certificates of deposit in New York City selected by the
Calculation Agent for negotiable
_____________________
1 Such nonbank dealers referred to in this Statement of Terms may include
affiliates of the Dealer.






--------------------------------------------------------------------------------








U.S. dollar certificates of deposit of major United States money center banks of
the highest credit standing in the market for negotiable certificates of deposit
with a remaining maturity closest to the Index Maturity in the denomination of
$5,000,000.
If the dealers selected by the Calculation Agent are not quoting as set forth
above, the CD Rate will remain the CD Rate then in effect on such Interest
Determination Date.
Commercial Paper Rate Notes
“Commercial Paper Rate” means the Money Market Yield (calculated as described
below) of the rate on any Interest Determination Date for commercial paper
having the Index Maturity, as published in H.15(519) under the heading
“Commercial Paper-Nonfinancial”.
If the above rate is not published in H.15(519) by 3:00 p.m. on the Calculation
Date, then the Commercial Paper Rate will be the Money Market Yield of the rate
on such Interest Determination Date for commercial paper of the Index Maturity
as published in H.15 Daily Update under the heading “Commercial
Paper-Nonfinancial”.
If by 3:00 p.m. on such Calculation Date such rate is not published in either
H.15(519) or H.15 Daily Update, then the Calculation Agent will determine the
Commercial Paper Rate to be the Money Market Yield of the arithmetic mean of the
offered rates as of 11:00 a.m. on such Interest Determination Date of three
leading dealers of U.S. dollar commercial paper in New York City selected by the
Calculation Agent for commercial paper of the Index Maturity placed for an
industrial issuer whose bond rating is “AA,” or the equivalent, from a
nationally recognized statistical rating organization.
If the dealers selected by the Calculation Agent are not quoting as mentioned
above, the Commercial Paper Rate with respect to such Interest Determination
Date will remain the Commercial Paper Rate then in effect on such Interest
Determination Date.
“Money Market Yield” will be a yield calculated in accordance with the following
formula:
 
D x 360
 
Money Market Yield =
________________
x 100
 
360 - (D x M)
 

where “D” refers to the applicable per annum rate for commercial paper quoted on
a bank discount basis and expressed as a decimal and “M” refers to the actual
number of days in the interest period for which interest is being calculated.








--------------------------------------------------------------------------------






Federal Funds Rate Notes
“Federal Funds Rate” means the rate on any Interest Determination Date for
federal funds as published in H.15(519) under the heading “Federal Funds
(Effective)” and displayed on Reuters Page (as defined below) FEDFUNDS1 (or any
other page as may replace the specified page on that service) (“Reuters Page
FEDFUNDS1”) under the heading EFFECT.
If the above rate does not appear on Reuters Page FEDFUNDS1or is not so
published by 3:00 p.m. on the Calculation Date, the Federal Funds Rate will be
the rate on such Interest Determination Date as published in H.15 Daily Update
under the heading “Federal Funds/(Effective)”.
If such rate is not published as described above by 3:00 p.m. on the Calculation
Date, the Calculation Agent will determine the Federal Funds Rate to be the
arithmetic mean of the rates for the last transaction in overnight U.S. dollar
federal funds arranged by each of three leading brokers of Federal Funds
transactions in New York City selected by the Calculation Agent prior to 9:00
a.m. on such Interest Determination Date.
If the brokers selected by the Calculation Agent are not quoting as mentioned
above, the Federal Funds Rate will remain the Federal Funds Rate then in effect
on such Interest Determination Date.
“Reuters Page” means the display on the Reuters 3000 Xtra Service, or any
successor service, on the page or pages specified in this Statement of Terms or
the Supplement, or any replacement page on that service.
LIBOR Notes
The London Interbank offered rate (“LIBOR”) means, with respect to any Interest
Determination Date, the rate for deposits in U.S. dollars having the Index
Maturity that appears on the Designated LIBOR Page as of 11:00 a.m., London
time, on such Interest Determination Date.
If no rate appears, LIBOR will be determined on the basis of the rates at
approximately 11:00 a.m., London time, on such Interest Determination Date at
which deposits in U.S. dollars are offered to prime banks in the London
interbank market by four major banks in such market selected by the Calculation
Agent for a term equal to the Index Maturity and in principal amount equal to an
amount that in the Calculation Agent’s judgment is representative for a single
transaction in U.S. dollars in such market at such time (a “Representative
Amount”). The Calculation Agent will request the principal London office of each
of such banks to provide a quotation of its rate. If at least two such
quotations are provided, LIBOR will be the arithmetic mean of such quotations.
If fewer than two quotations are provided, LIBOR for such interest period will
be the arithmetic mean of the rates quoted at approximately 11:00 a.m., in New
York City, on such Interest Determination Date by three major banks in New York
City, selected by the Calculation






--------------------------------------------------------------------------------






Agent, for loans in U.S. dollars to leading European banks, for a term equal to
the Index Maturity and in a Representative Amount; provided, however, that if
fewer than three banks so selected by the Calculation Agent are providing such
quotations, the then existing LIBOR rate will remain in effect for such Interest
Payment Period.
“Designated LIBOR Page” means the display on the Reuters 3000 Xtra Service (or
any successor service) on the “LIBOR01” page (or any other page as may replace
such page on such service) for the purpose of displaying the London interbank
rates of major banks.
Prime Rate Notes
“Prime Rate” means the rate on any Interest Determination Date as published in
H.15(519) under the heading “Bank Prime Loan”.
If the above rate is not published in H.15(519) prior to 3:00 p.m. on the
Calculation Date, then the Prime Rate will be the rate on such Interest
Determination Date as published in H.15 Daily Update opposite the caption “Bank
Prime Loan”.
If the rate is not published prior to 3:00 p.m. on the Calculation Date in
either H.15(519) or H.15 Daily Update, then the Calculation Agent will determine
the Prime Rate to be the arithmetic mean of the rates of interest publicly
announced by each bank that appears on the Reuters Screen US PRIME1 Page (as
defined below) as such bank’s prime rate or base lending rate as of 11:00 a.m.,
on that Interest Determination Date.
If fewer than four such rates referred to above are so published by 3:00 p.m. on
the Calculation Date, the Calculation Agent will determine the Prime Rate to be
the arithmetic mean of the prime rates or base lending rates quoted on the basis
of the actual number of days in the year divided by 360 as of the close of
business on such Interest Determination Date by three major banks in New York
City selected by the Calculation Agent.
If the banks selected are not quoting as mentioned above, the Prime Rate will
remain the Prime Rate in effect on such Interest Determination Date.
“Reuters Screen US PRIME1 Page” means the display designated as page “US PRIME1”
on the Reuters Monitor Money Rates Service (or such other page as may replace
the US PRIME1 page on that service for the purpose of displaying prime rates or
base lending rates of major United States banks).
Treasury Rate Notes
“Treasury Rate” means:
(1) the rate from the auction held on the Interest Determination Date (the
“Auction”) of direct obligations of the United States (“Treasury Bills”) having
the Index Maturity specified in the Supplement under the caption “INVEST RATE”
on the display on the Reuters Page designated as USAUCTION10 (or any other






--------------------------------------------------------------------------------






page as may replace that page on that service) or the Reuters Page designated as
USAUCTION11 (or any other page as may replace that page on that service), or
(2) if the rate referred to in clause (1) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield (as defined below) of
the rate for the applicable Treasury Bills as published in H.15 Daily Update,
under the caption “U.S. Government Securities/Treasury Bills/Auction High”, or
(3) if the rate referred to in clause (2) is not so published by 3:00 p.m. on
the related Calculation Date, the Bond Equivalent Yield of the auction rate of
the applicable Treasury Bills as announced by the United States Department of
the Treasury, or
(4) if the rate referred to in clause (3) is not so announced by the United
States Department of the Treasury, or if the Auction is not held, the Bond
Equivalent Yield of the rate on the particular Interest Determination Date of
the applicable Treasury Bills as published in H.15(519) under the caption “U.S.
Government Securities/Treasury Bills/Secondary Market”, or
(5) if the rate referred to in clause (4) not so published by 3:00 p.m. on the
related Calculation Date, the rate on the particular Interest Determination Date
of the applicable Treasury Bills as published in H.15 Daily Update, under the
caption “U.S. Government Securities/Treasury Bills/Secondary Market”, or
(6) if the rate referred to in clause (5) is not so published by 3:00 p.m. on
the related Calculation Date, the rate on the particular Interest Determination
Date calculated by the Calculation Agent as the Bond Equivalent Yield of the
arithmetic mean of the secondary market bid rates, as of approximately 3:30 p.m.
on that Interest Determination Date, of three primary United States government
securities dealers selected by the Calculation Agent, for the issue of Treasury
Bills with a remaining maturity closest to the Index Maturity specified in the
Supplement, or
(7) if the dealers so selected by the Calculation Agent are not quoting as
mentioned in clause (6), the Treasury Rate in effect on the particular Interest
Determination Date.
“Bond Equivalent Yield” means a yield (expressed as a percentage) calculated in
accordance with the following formula:
 
D x N
 
Bond Equivalent Yield =
________________
x 100
 
360 - (D x M)
 







--------------------------------------------------------------------------------






where “D” refers to the applicable per annum rate for Treasury Bills quoted on a
bank discount basis and expressed as a decimal, “N” refers to 365 or 366, as the
case may be, and “M” refers to the actual number of days in the applicable
Interest Reset Period.
3.
Final Maturity. The Stated Maturity Date for any Note will be the date so
specified in the Supplement, which shall be no later than 270 days from the date
of issuance. On its Stated Maturity Date, or any date prior to the Stated
Maturity Date on which the particular Note becomes due and payable by the
declaration of acceleration, each such date being referred to as a Maturity
Date, the principal amount of such Note, together with accrued and unpaid
interest thereon, will be immediately due and payable.

4.
Events of Default. The occurrence of any of the following shall constitute an
“Event of Default” with respect to a Note: (i) default in any payment of
principal of or interest on such Note (including on a redemption thereof); (ii)
the Issuer makes any compromise arrangement with its creditors generally
including the entering into any form of moratorium with its creditors generally;
(iii) a court having jurisdiction shall enter a decree or order for relief in
respect of the Issuer in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or there shall be
appointed a receiver, administrator, liquidator, custodian, trustee or
sequestrator (or similar officer) with respect to the whole or substantially the
whole of the assets of the Issuer and any such decree, order or appointment is
not removed, discharged or withdrawn within 60 days thereafter; or (iv) the
Issuer shall commence a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment of or taking possession by a receiver, administrator,
liquidator, assignee, custodian, trustee or sequestrator (or similar official),
with respect to the whole or substantially the whole of the assets of the Issuer
or make any general assignment for the benefit of creditors. Upon the occurrence
of an Event of Default, the principal of such Note (together with interest
accrued and unpaid thereon) shall become, without any notice or demand,
immediately due and payable.2 

5.
Obligation Absolute. No provision of the Issuing and Paying Agency Agreement
under which the Notes are issued shall alter or impair the obligation of the
Issuer, which is absolute and unconditional, to pay the principal of and
interest on each Note at the times, place and rate, and in the coin or currency,
herein prescribed.

6.
Supplement. Any term contained in the Supplement shall supersede any conflicting
term contained herein.





_________________________________
2 Unlike single payment notes, where a default arises only at the stated
maturity, interest-bearing notes with multiple payment dates should contain a
default provision permitting acceleration of the maturity if the Issuer defaults
on an interest payment.




